         Case 18-31274 Document 2148 Filed in TXSB on 12/10/18 Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

IN RE:                                              $       Case   No. 18-31274 (MI)
                                                    $
IHEARTMEDIA, et al.,         1

                                                    $       (Chapter 11)
                                                    $
         Debtors.                                   $       (Jointly Administered)
                                                    6


       OBJECTION OF JAMES B. MARTIN TO CONFIRMATION OF PLAN OF
     REORGANIZATION IN THE ABSENCE OF AN ESTIMATION OF HIS CLAIM
                     PURSUANT TO 11 U.S.C. S 502 lc)11)


         Creditor James B. Martin ("Martin") by and through his attomeys, Sprague & Sprague,

files the within Objection to the Confirmation of the Plan of Reorganization and requests that

this Honorable Court reject the Plan of Reorganizationuntil such time as, pursuant to 11 U.S.C.$

502(c)(1), a fair estimation     of Martin's   claim against iHeartMedia, Inc. et al can be determined.

In support hereof, Martin states as follows:


    1.   On March 14,2018 debtors iHeartMedia, Inc. et al filed a voluntary petition under

         Chapter    1l of the United   States Bankruptcy Code.

    2.   Three years prior to the bankruptcy filing of debtors herein, on February 6,2015, creditor

         James B. Martin, the District Attorney of Lehigh County, Pennsylvania, initiated a             civil

         action for defamation and invasion of privacy against iHeart Communications, Inc.flkla

         Clear Channel Communications, Inc., Capstar TX LLC, iHeartMedia, lnc. flk/aCC




I  Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been
granted, a complete list of the Debtors and the last four digits of their tax identification, registration, or
like numbers is not provided herein. A complete list of such information may be obtained on the website
of the Debtors' claims, noticing, and solicitation agent at https://cases.primclerk.com/iheartmedia. The
location of Debtor iHeartMedia, Inc.'s principal place of business and the Debtors' service address is:
20880 Stone Oak Parkway, San Antonio, Texas 78258.
     Case 18-31274 Document 2148 Filed in TXSB on 12/10/18 Page 2 of 6



     Media Holdings, Inc. and others in the Court of Common Pleas of Lehigh County. (See

     Complaint attached hereto as Exhibit "A").

3. Under the Pennsylvania pleading           rules of procedure, the Complaint asserted

     compensatory damages "in excess of the compulsory arbitration limits," as well as

     punitive damages in an amount sufficient to punish defendant and deter similar acts in the

     future. It is improper under Pennsylvania rules of pleading to specify a specific dollar

     amount in a tort claim, such as the underlying case. Since the compulsory arbitration limit

     in the Court of Common Pleas of Lehigh County, Pennsylvania is $50,000.00, that is the

     minimum amount set forth in the original Proof of Claims filed, although the reputational

     and other compensatory and punitive damages far exceed that amount (See ad damnun

     clauses of Complaint).

4.   The gravamen of Martin's Complaint is that the radio station WAEB AM 790 ("WAEB")

     owned and operated by the debtors herein, regularly from February 20,2014 through

     August 4,2014 published, on the air to thousands of radio listeners within its broadcast

     rangq false, malicious and defamatory statements directed at Martin which statements

     were made with actual malice knowing that the statements were false or with reckless

     disregard for their truth or falsity.

5. As set forth in detail in the Complaint, the defamatory          statements included accusing

     Martin of "fixing" homicide cases in his role      as the   District Attorney; of "concealing

     evidence;" of "lying" to grieving families; of being "crooked;" of fostering a "culture         of
     comrption" in the Office of District Attorney; and of "collusion" to conceal the truth

     about criminal investigations. (Complaint !f n 24-25, 34-3 8).
        Case 18-31274 Document 2148 Filed in TXSB on 12/10/18 Page 3 of 6



6.      Pre-trial discovery was underway in the state court action through depositions,

        interrogatories, and document requests and the case was proceeding towards completion

        of discovery and trial as of the date the defendants therein (debtors herein) filed for

        Chapter 1l Bankruptcy.

7   .   As a result, on March 23,2018 defendants IHeartMedia, Inc, et al. (debtors herein) filed a

        Suggestion of Bankruptcy and Automatic Stay of Proceedings in the ongoing state court

        action and Martin's state court action has been stayed in accordance with Section 362(a)

        of the Bankruptcy Code.

8.      Proofs of claim were filed on behalf of Martin on June 26, 2018 (Claim # #2386, #2384,

        #2385, and#2387) and Amended Proofs of Claim were filed on behalf of Martin on

        September 6,2018. (Claim #3840,#3841,#3842, and #3868). The Amended Proofs                of
        Claim appended the state court Complaint to each Claim. The proofs of claim filed on

        June   26,2018 and September 6,2018 set forth the claim amount as "in excess of

        $50,000.00" in accordance with the ad damnun clause of the Complaint and the

        compulsory arbitration limits in the Court of Common Pleas of Lehigh County,

        Pennsylvania.

9.      Despite the clear language that the claim was "in excess of $50,000.00," the Prime Clerk

        set forth the amount of the claim as   only $50,000.00, which was in error.

10. By Order dated November 1g,2018, this Court sustained Debtors' Eighteenth Omnibus

        Objection to Certain Proofs of Claim (including Martin's originally filed Prooß of Claim

        #2384,#2385,#2386, and#2387), but allowed the Amended Proofs of Claim #3840,

        #3841,#3842 and #3868 as superseding claims.
        Case 18-31274 Document 2148 Filed in TXSB on 12/10/18 Page 4 of 6



    I 1 . However, prior to the entry of the November      19   , 2018 Order, second amended proofs    of
        claims (#3940,#394I,#3942, and#3943) were filed on November 14,2018 in which the

       Claim Value was stated as $5,000,000.00 in order to correct the erroneous reduction           of
       the claim value to $50,000.00 by Prime Clerk. (Prime Clerk Claim Docket Sheet attached

       as   Exhibit B).

    12.The claim value of $5,000,000.00 accurately reflects the value of the unliquidated

       compensatory and punitive damages claimed in the underlying defamation and false light

       case in which the alleged conduct of the defendants therein (debtors herein) was

       pervasive and outrageous.

    13. In order to preserve Martin's rights to be    fairly compensated for the damages he sustained

       as a result of the   willful   and malicious defamatory conduct of the debtors herein, and to

       receive an equitable distribution of the assets of the Debtor's Estate, a fair adjudication

       and estimation of his claim is required.

   14. In the absence of a fair estimation of the     full value of Martin's claims of both punitive

       and compensatory damages, Martin files this Objection to the Confirmation of the Plan

       of Reorganization.

15. Pursuant   to 1l U.S.C. $ 502(c)(1), Martin requests    a   fair estimation of the value of his claims

   in order that his claim allowance under the plan can be determined with certainty and that

   the Plan of Reorganizationmeaningfully discloses Martin's fair share of the distributed assets

   of the Estate.


       WHEREFORE, creditor James B. Martin respectfully requests that this Honorable Court

   reject the Plan of Reorganizationuntil such time as, pursuant to l1 U.S.C.$ 502(c)(1), afair

   estimation   of Martin's   claim against iHeartMedia, Inc. ei al canbe determined.
   Case 18-31274 Document 2148 Filed in TXSB on 12/10/18 Page 5 of 6



Dated: December 10, 201 8       Respectfully submitted,


                                /s/David C. Federman
                                David C. Federman
                                Federal ID No. 26902
                                Sprague   &   Sprague
                                The V/ellington Bldg.
                                135 South 19th Street, Suite 400
                                Philadelphia, PA 19103
                                (Tel) 21s-s61-7681
                                (Fax) 215-561-6913
                                Email: dfederman@spragueandsprazue.com

                               Attomey for Creditor James B. Martin
                               (Admitted Pro Hac Vice)
    Case 18-31274 Document 2148 Filed in TXSB on 12/10/18 Page 6 of 6




                              CERTIFICATION OF SERVICE

    The undersigned hereby certifies that on December 10, 2018, a true and correct copy   of

the foregoing Objection of James B. Martin to Confirmation of Plan of Reorganizationin the

Absence of an Estimation of His Claim Pursuant to 11 U.S.C. $ 502 (cXl) was served by

electronic submission through this Court's Case Management/Electronic Case Filing System

to all parties authorized to receive notice in this proceeding.




                                           /s/David C. Federman
                                           David C. Federman
